            Case 1:18-cv-01124-BAH Document 61 Filed 01/15/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


HELEN KRUKAS, ANDREA KUSHIM, and
GEORGIA LUKE, on behalf of themselves and             Civil Action No.: 1:18-cv-01124-BAH
all others similarly situated,
                                                      Chief Judge Beryl A. Howell
                    Plaintiffs,

       v.

AARP, INC.; AARP SERVICES INC.; and
AARP INSURANCE PLAN,

                     Defendants.



       CONSENT MOTION FOR LEAVE TO FILE UNDER SEAL PLAINTIFFS’
           DECLARATION IN SUPPORT OF CLASS CERTIFICATION
                    AND CONFIDENTIAL EXHIBITS

       Plaintiffs, through undersigned counsel, hereby respectfully move this Court for leave to

file under seal the Declaration of Jason S. Rathod in support of Plaintiffs’ Memorandum in

Support of Class Certification (D.E. 59) and confidential exhibits 1-67.

       The redacted declaration is attached hereto.1 Redacted versions of exhibits 54, 60, and 61

are attached hereto, as are exhibits 62-66.2 In support of the motion, Plaintiffs state that exhibits

54, 60, and 61 contain sensitive personal information about Plaintiffs, which has been redacted.

Exhibits 1-14, 18-53,3 55-59, and 67 contain confidential information adduced in discovery from

documents designated by Defendants and/or third party UnitedHealth Insurance Group as


1
  Redacted from the declaration is descriptions of documents designated by AARP or
UnitedHealthcare as confidential.
2
  Exhibits 62-66 are firm resumes of Plaintiffs’ counsel and a set of jury instructions, all of which
do not include redacted material. Plaintiffs included them in the sealed docket entry 59 for
completeness so that all of the exhibits would be in one place for convenience of the court.
3
  As set forth in the declaration, exhibits 15-17 are blank documents (originally intended to
include exhibits).
                                                  1
         Case 1:18-cv-01124-BAH Document 61 Filed 01/15/21 Page 2 of 5




confidential or highly confidential under the stipulated protective order (D.E. 33). Plaintiffs had

not previously objected to the designation of confidential material, so under paragraphs 8 and 11

of the protective order, Plaintiffs submit they are not in a position to make their own judgments

about redactions and have them filed with the Court. Nevertheless, in light of the court’s minute

order dated Jan. 11, 2011, Plaintiffs reached out to Defendants’ counsel on January 12, 2021 to

see if they believed that any of those exhibits could be redacted or must remain completely under

seal. Defendants advised Plaintiffs of their belief that Exhibits 1-14, 18-53, 56-59, and 67 contain

properly designated confidential information pursuant to the protective order and that those

exhibits must remain completely under seal.



Dated January 15, 2021                        /s/ Jason S. Rathod
                                              Jason S. Rathod (D.C. Bar No. 100082)
                                              Nicholas A. Migliaccio (D.C. Bar No. 484366)
                                              MIGLIACCIO & RATHOD LLP
                                              412 H St. NE, Suite 302
                                              Washington D.C. 20002
                                              Telephone: (202) 470-3520
                                              Facsimile: (202) 800-2730
                                              Email: jrathod@classlawdc.com
                                                     nmigliaccio@classlawdc.com

                                              Kevin Landau (Admitted Pro Hac Vice)
                                              Brett Cebulash (Admitted Pro Hac Vice)
                                              Tess Bonoli (Admitted Pro Hac Vice)
                                              TAUS, CEBULASH & LANDAU, LLP
                                              80 Maiden Lane, Suite 1204
                                              New York, New York 10038
                                              Telephone: (646) 873-7654
                                              Facsimile: (212) 931-0703
                                              Email: klandau@tcllaw.com
                                                     bcebulash@tcllaw.com
                                                     tbonoli@tcllaw.com


                                              Daniel E. Gustafson
                                              Daniel C. Hedlund

                                                 2
Case 1:18-cv-01124-BAH Document 61 Filed 01/15/21 Page 3 of 5




                           David A. Goodwin (Admitted Pro Hac Vice)
                           Brittany N. Resch
                           GUSTAFSON GLUEK PLLC
                           120 So. 6th St., Ste. 2600
                           Minneapolis, MN 55402
                           Telephone: (612) 333-8844
                           Facsimile: (612) 339-6622
                           Email: dgustafson@gustafsongluek.com
                                   dhedlund@gustafsongluek.com
                                   dgoodwin@gustafsongluek.com
                                   bresch@gustafsongluek.com

                           Scott D. Hirsch
                           SCOTT HIRSCH LAW GROUP, PLLC
                           7301 W. Palmetto Park Road
                           Suite 207A
                           Boca Raton, FL 33433
                           Telephone: (561) 278-6707
                           Facsimile: (561) 278-6244
                           Email: scott@scotthirschlawgroup.com

                           Attorneys for Plaintiff




                              3
         Case 1:18-cv-01124-BAH Document 61 Filed 01/15/21 Page 4 of 5




                          CERTIFICATE REGARDING CONSENT

       I hereby certify that, pursuant to LCvR 7 (m), Plaintiff sought the consent of Defendants’

counsel prior to filing this motion, and Defendants consented to the relief here requested.

Dated: January 15, 2021                                              /s/ Jason S. Rathod
                                                                     Jason S. Rathod




                                                 4
         Case 1:18-cv-01124-BAH Document 61 Filed 01/15/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true and correct copy of the foregoing

Consent Motion to be served by ECF on all counsel who have appeared in this matter.


Dated: January 15, 2021                                              /s/ Jason S. Rathod
                                                                     Jason S. Rathod




                                                 5
